WR-82,450-01
                                                                                  COURT OF CRIMINAL APPEALS
                                                                                                   AUSTIN, TEXAS
                                                                                  Transmitted 7/20/2015 3:49:37 PM
                                                                                    Accepted 7/20/2015 3:51:18 PM
                                          WR-82,450-01                                              ABEL ACOSTA
                                                                                                            CLERK

 EX PARTE                                      §           IN THE COURT
                                                                                    RECEIVED
                                               §                             COURT OF CRIMINAL APPEALS
 DAVID CLIFFORD PEDDER, Jr.                    §            OF                      7/21/2015
                                                                               ABEL ACOSTA, CLERK
                                               §
                                               §           CRIMINAL APPEALS

                             MOTION TO WITHHOLD RULING

       Petitioner, David Pedder, hereby files this Motion to Withhold Ruling on the Writ of

Habeas Corpus filed by Petitioner and would show unto the Court as follows:

        On July 10, 2015, the 128th District Court signed its Findings of Fact and Conclusions of

Law on this matter. Evidently, that document and the others from this action were transmitted to

the Court of Criminal Appeals on July 13, 2015. On July 14, 2014, the District Clerk mailed a one

page letter to Petitioner’s Counsel indicating that the Clerk was “forwarding [Petitioner’s]

Supplemental Writ of Habeas Corpus to the Court of Criminal Appeals.” (See attached). The letter

did not mention the Court’s Findings nor did it attach them. The letter arrived to Petitioner’s

Counsel’s office after hours on Friday, July 17, 2015 and was first reviewed by Counsel Monday,

July 20, 2015.

       Counsel inquired of the District Clerk when the Court was slated to issue its findings and

only then received them by email (see attached). The Clerk is required, under Texas Rules of

Appellate Procedure 73.4 to immediately send all parties notice and a copy of the Court’s findings,

but the Orange County District Clerk failed to do so in this case. As a result, Petitioner just became

aware of the Findings and asks that the Court of Criminal Appeals withhold any ruling on this

matter for ten days from now, July 30, 2015, so that Counsel may file objections in accordance

with the time line afforded under Rule 73.4. This request is not made for the purposes of delay

but rather that Counsel have adequate time under the Rules to lodge his objections.
                                                    Respectfully submitted,


                                                    The Gertz Law Firm
                                                    2630 Liberty
                                                    Beaumont, Texas 77702
                                                    Tel: 409-833‑6400
                                                    Fax: 409-833‑6401


                                                    /s/ Ryan W. Gertz
                                            By:
                                                    Ryan W. Gertz
                                                    State Bar No. 24048489




                                   CERTIFICATE OF SERVICE 

       This is to certify that a true and correct copy of the attached and foregoing document has

been served on the Orange County District Clerk’s Office, by faxing a copy to 409-882-7083 on

this the 20th day of July, 2015.


                                                    /s/ Ryan W. Gertz

                                                    ____________________________________
                                                    Ryan W. Gertz